NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAY 6 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

In re: J. DOUGLASS JENNINGS, Jr.;               No.    19-55322
PEGGY L. JENNINGS,
                                                D.C. No.
             Debtors,                           3:17-cv-02172-DMS-KSC
______________________________

PEGGY L. JENNINGS,                              MEMORANDUM*

                Plaintiff-Appellant,

 v.

RAMOS PROPERTIES, L.P.; SSM
CAPITAL, INC.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Southern District of California
                    Dana M. Sabraw, District Judge, Presiding

                             Submitted May 4, 2020**
                               Pasadena, California

Before: GOULD and CHRISTEN, Circuit Judges, and STEIN,*** District Judge.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Sidney H. Stein, United States District Judge for the
      Peggy Jennings appeals the district court’s affirmance of the bankruptcy

court’s judgment in favor of Ramos Properties, L.P., and SSM Capital, Inc. On

remand from this court, the bankruptcy court found that Jennings was liable for

larceny, embezzlement, willful and malicious injury, and conspiracy to cause

willful and malicious injury, and that these debts were nondischargeable in her

chapter 7 bankruptcy proceedings. We affirm.

      1.     “We review a district court’s decision in an appeal from the

bankruptcy court de novo. In doing so, we apply the same standard of review to the

bankruptcy court’s decision as did the district court.” Northbay Wellness Grp., Inc.

v. Beyries, 789 F.3d 956, 959 (9th Cir. 2015) (citation omitted). Here, Jennings

challenges only the bankruptcy court’s compliance with this court’s mandate.

Jennings offers no argument challenging the bankruptcy court’s adoption of its

prior factual findings as the law of the case, and “[w]e will not manufacture

arguments for an appellant.” Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir. 1994);

cf. Pit River Home & Agric. Coop. Ass’n v. United States, 30 F.3d 1088, 1096 (9th

Cir. 1994). Thus, the appropriate standard of review of the bankruptcy court’s

decision is de novo. See Bustos v. Molasky (In re Molasky), 843 F.3d 1179, 1184

(9th Cir. 2016).



Southern District of New York, sitting by designation.

                                         2
        2.    The bankruptcy court did not violate the rule of mandate by adhering

to its prior factual findings and limiting the scope of trial to Jennings’s intent. “A

district court that has received the mandate of an appellate court cannot vary or

examine that mandate for any purpose other than executing it.” Hall v. City of Los

Angeles, 697 F.3d 1059, 1067 (9th Cir. 2012). But “mandates require respect for

what the higher court decided, not for what it did not decide.” United States v.

Kellington, 217 F.3d 1084, 1093 (9th Cir. 2000) (quoting Biggins v. Hazen Paper

Co., 111 F.3d 205, 209 (1st Cir. 1997)). For that reason, a lower court on remand

may “decide anything not foreclosed by the mandate.” Hall, 697 F.3d at 1067.

        Our prior decision held only that summary judgment should not have been

granted against Jennings because she “put forth evidence that created a genuine

issue of material fact as to her intent by claiming that she did not know what she

was signing and signed forms merely because Mr. Jennings told her to.” Jennings

v. Ramos Properties, L.P. (In re Jennings), 671 F. App’x 495, 496 (9th Cir. 2016).

We expressed no view on the bankruptcy court’s factual determinations that

formed the basis for its grant of summary judgment. Thus, our mandate did not

preclude the bankruptcy court from adhering to its earlier factual findings or from

limiting the trial to a single remaining issue of material fact. See Hall, 697 F.3d at

1067.

        AFFIRMED.


                                           3